t c summary opinion united_states tax_court gary allen kleinsmith petitioner v commissioner of internal revenue respondent docket no 11566-99s filed date gary allen kleinsmith pro_se robert v boeshaar for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is should not subsequent effect for not reviewable by any other court and this opinion be cited as authority unless otherwise indicated section references are to the internal_revenue_code in the year in issue - respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issue for decision is whether petitioner is entitled to a fuel tax_credit in excess of the amount allowed by respondent background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in weippe idaho petitioner is and was during self-employed his business involves removing and transporting timber logs from the location of harvest to lumber mills during the year in issue petitioner transported the timber logs in a truck specifically designed for that purpose the truck the truck which is powered by a diesel engine was licensed for highway use during and was so used the truck is equipped with separate fuel tanks that service its diesel engine the truck is also equipped with a mechanical loader that is permanently mounted behind the cab the loader the loader is used to load the logs at the harvest sites and to unload the logs at the lumber mills the loader is powered by a power take-off connected to the truck’s diesel engine consequently the same diesel engine that propels the truck also powers the loader although there are fuel tanks neither tank is dedicated to one or the other usages of the diesel engine - petitioner filed a timely federal_income_tax return on a form_4136 credit for federal tax paid on fuels included with that return petitioner claimed a fuel tax_credit of dollar_figure according to the form dollar_figure of that amount is attributable to the diesel_fuel consumed by the operation of the loader in the notice_of_deficiency respondent disallowed the portion of the fuel tax_credit relating to the diesel_fuel used to operate the loader discussion sec_4041 imposes a tax on diesel_fuel sold by any person to an owner lessee or other operator of a diesel-powered highway vehicle or a diesel-powered train for use as a fuel in such vehicle or train or used by any person as a fuel in a diesel-powered highway vehicle or a diesel-powered train unless there was a taxable sale of such fuel under clause i the tax 1s not imposed if diesel_fuel is sold for use or used in an off-highway_business_use as defined in sec_6421 e sec_4041 b a c if a tax has been imposed under sec_4041 on a sale of diesel_fuel and the fuel is used by the purchaser for a nontaxable purpose such as an off-highway_business_use sec_34 allows a credit against income_tax for the sec_4041 tax imposed on the sale see sec_34 ’ ' the credit is equal to the sum of the amounts otherwise payable to the taxpayer under sec_6427 fuels not used for taxable purposes see also sec_6427 sec_48_6427-1 manufacturers retailers excise_tax regs q4e- sec_6421 e a defines off-highway_business_use as any use by a person in a trade_or_business other than as a fuel in a highway vehicle which at the time of such use is registered or is required to be registered for highway use under the laws of any state or foreign_country according to petitioner the diesel_fuel_tax imposed under sec_4041 is a highway tax and applies only to diesel_fuel consumed to propel a vehicle on the highway petitioner argues that the credit here in dispute was calculated with reference only to the amount of diesel_fuel used to power the loader which in petitioner’s view constitutes off-highway_business_use because loading and unloading the truck did not take place on public roads or highways ’ respondent points out that the truck was registered for highway use during and was so used respondent also points out that the same diesel engine that provides power to the loader also propels the truck according to respondent the diesel_fuel allocated to the use of the loader does not constitute an off- highway business use within the meaning of sec_6421 e a respondent’s position is entirely consistent with and petitioner’s position is entirely contrary to sec_48_4041-7 we accept petitioner’s testimony that no portion of the claimed fuel tax_credit amount was attributable to diesel_fuel consumed by the truck while driving on the highway manufacturers retailers excise_tax regs which provides in part the sec_4041 fuel tax applies to all taxable liguid fuel sold for use or used as a fuel in the motor which is used to propel a diesel-powered vehicle or in the motor used to propel a motor_vehicle even though the motor is also used for a purpose other than the propulsion of the vehicle thus if the motor of a diesel-powered highway vehicle operates special equipment by means of a power take-off or power transfer_tax applies to all taxable_liquid_fuel sold for this use or so used whether or not the special equipment is mounted on the vehicle for example tax applies to diesel_fuel sold to operate the mixing unit on a concrete mixer truck if the mixing unit is operated by means of a power take-off from the motor of the vehicle however tax does not apply to liquid fuel sold for use or used in a separate motor to operate special equipment whether or not the equipment is mounted on the vehicle if the taxable_liquid_fuel used in a separate motor is drawn from the same tank as the one which supplies fuel for the propulsion of the vehicle a reasonable determination of the quantity of taxable_liquid_fuel used in such separate motor or during such period is acceptable for purposes of application of the tax see also 104_tc_472 upholding the regulation as a valid interpretation of the phrase used as a fuel in as set forth in sec_4041 a during the truck was registered for highway use the same diesel engine that propelled the truck also provided power via a power take-off to the loader although a portion of the fuel consumed by the truck’s diesel engine was used for purposes other than propulsion of the truck sec_48_4041-7 manufacturers retailers excise_tax regs provides that all -- - fuel consumed under those circumstances is subject_to tax under sec_4041 therefore petitioner is not entitled to a sec_34 credit for federal tax paid on diesel_fuel consumed by the operation of the truck even though a portion of that fuel was used to power the loader see western waste indus v commissioner supra pincite williams v commissioner tcmemo_1997_540 858_fsupp_880 n d ind respondent’s determination disallowing a portion of the fuel tax_credit claimed on petitioner’s return is therefore sustained reviewed and adopted as the report of the small_tax_case division based on the foregoing decision will be entered for respondent
